Exhibit 10.1

CERTAIN MATERIAL (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT

This AMENDMENT TO THE COLLABORATION AND LICENSE AGREEMENT (the “Amendment”) is
effective as of May 22, 2017 (the “Amendment Effective Date”) by and between
CHEMOCENTRYX, INC., a Delaware corporation, having an address at 850 Maude
Avenue, Mountain View, CA 94043, U.S. (“ChemoCentryx”), and VIFOR FRESENIUS
MEDICAL CARE RENAL PHARMA LTD., a corporation organized under the laws of
Switzerland, having an address at Rechenstrasse 37, CH-9014 St. Gallen,
Switzerland (“VFMCRP”). ChemoCentryx and VFMCRP may be referred to herein
individually as a “Party” or collectively as the “Parties”.

RECITALS

A. ChemoCentryx and VFMCRP are parties to that certain Collaboration and License
Agreement, dated May 9, 2016 (the “Agreement”), pursuant to which ChemoCentryx
granted VFMCRP an exclusive license to commercialize ChemoCentryx’s proprietary
C5aR inhibitor known as CCX168 in certain countries. The Agreement was
originally entered into between Vifor (International) Ltd. (“VIT”) and
ChemoCentryx and was subsequently assigned by VIT to VFMCRP.

B. On February 8, 2017, ChemoCentryx and Vifor (International) Ltd. (“Vifor”)
entered into a letter agreement pursuant to which ChemoCentryx granted Vifor an
exclusive license to commercialize CCX168 in all countries of the world
(excluding the U.S. and China) that were not previously licensed to VFMCRP, and
Vifor paid ChemoCentryx ten million United States dollars (US$10,000,000), equal
to one-half of the total upfront payment for such rights. Such letter agreement
is terminated concurrently with the Parties’ entry into this Amendment.

C. This Amendment, which includes an option to expand the territory licensed to
VFMCRP to include China, and which is being entered into in accordance with
Section 16.2 of the Agreement, provides for such territory expansion and payment
therefor by VFMCRP in accordance with the terms and conditions of this
Amendment.

NOW, THEREFORE, the Parties agree as follows:

 

1. AMENDMENT OF THE AGREEMENT

The Parties hereby agree to amend the terms of the Agreement as provided below,
effective as of the Amendment Effective Date. Except to the extent the Agreement
is explicitly amended by this Amendment, the Agreement will remain in full force
and effect in accordance with its terms. Capitalized terms used in this
Amendment that are not otherwise defined herein shall have the meanings such
terms are given in the Agreement.

1.1 All references in the Agreement to “VIT” are hereby amended to refer instead
to “VFMCRP”.

 

     Confidential



--------------------------------------------------------------------------------

1.2 Section 1.85 of the Agreement is hereby deleted and replaced in its entirety
with the following:

1.85 “Major Market Countries” means France, Switzerland, Germany, Italy, Spain,
the United Kingdom, Brazil, Japan, Canada, Mexico, South Korea and, if added to
the VFMCRP Territory pursuant to Section 2.11, China.

1.3 Section 1.134 of the Agreement is hereby deleted and replaced in its
entirety with the following:

1.134 “VFMCRP Territory” means (a) the world, excluding the U.S. and China, and
(b) China, if China is added to the VFMCRP Territory pursuant to Section 2.11.

1.4 The following new definitions are hereby added to the end of Article 1 of
the Agreement as new Sections 1.136, 1.137 and 1.138:

1.136 “China” means the People’s Republic of China, the Hong Kong Special
Administrative Region of the People’s Republic of China and the Macao Special
Administrative Region of the People’s Republic of China.

1.137 “China Agreement” has the meaning set forth in Section 2.11.

1.138 “China Agreement Revenue” means all amounts received by ChemoCentryx from
a Third Party under a China Agreement, but specifically excluding: (a) amounts
received in consideration of the issuance of equity or debt securities of
ChemoCentryx or its Affiliate; (b) payments for research, development, or
commercialization activities undertaken by ChemoCentryx or its Affiliate;
(c) reimbursements for amounts paid or costs incurred by or on behalf of
ChemoCentryx or its Affiliate, including patent prosecution, maintenance,
enforcement or defense expenses; (d) amounts received as an extension of credit
or loan or as a distribution of a patent enforcement award; or (e) payments for
the supply of goods and/or services. Notwithstanding the foregoing, if an
upfront payment under a China Agreement includes amounts received in
consideration of the issuance of equity or debt securities of ChemoCentryx or
its Affiliate, [***] will be included in China Agreement Revenue. [***]. In the
event that ChemoCentryx grants rights to the Product along with a license to any
proprietary technology or intellectual property related to products other than
the Product, ChemoCentryx shall reasonably and in good faith allocate the
amounts received among all technology licensed or sublicensed, and China
Agreement Revenue shall include only the portion allocated to the Product. For
clarity, China Agreement Revenue excludes amounts received by ChemoCentryx from
a Third Party in connection with a sale of substantially all of the business or
assets to which this Agreement relates.

1.5 The last sentence of Section 2.10(d) of the Agreement and Section 2.10(e) of
the Agreement are hereby deleted.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  2    Confidential



--------------------------------------------------------------------------------

1.6 The following new Section 2.11 is hereby added to the Agreement:

2.11 China. ChemoCentryx shall notify VFMCRP within thirty (30) days after
entering into a written agreement with a Third Party for development of the
Product for Regulatory Approval in China (a “China Agreement”). If ChemoCentryx
has not entered into a China Agreement by [***], then VFMCRP may elect to expand
the VFMCRP Territory to include China by (a) delivering written notice of such
expansion to ChemoCentryx and (b) paying ChemoCentryx a one-time,
non-refundable, non-creditable payment of [***] United States dollars
(US$[***]), in each case (a) and (b) within thirty (30) days after [***]. Upon
ChemoCentryx’s receipt of such notice and payment during such thirty (30)-day
period, the VFMCRP Territory will automatically be expanded to include China. If
ChemoCentryx does not receive such notice and payment during such thirty
(30)-day period, the VFMCRP Territory shall continue to exclude China.

1.7 The following new Section 8.5 is hereby added to the Agreement:

8.5 China Agreement Revenue. Within sixty (60) days after the end of each
Calendar Quarter in which ChemoCentryx receives China Agreement Revenue,
ChemoCentryx shall pay to VFMCRP an amount equal to [***] percent ([***]%) of
all China Agreement Revenue received by ChemoCentryx during such Calendar
Quarter.

1.8 Section 9.4 of the Agreement is hereby deleted and replaced in its entirety
with the following:

9.4 Records; Audit. VFMCRP shall keep, and shall cause its Affiliates and
Sublicensees to keep, complete and accurate records pertaining to the sale or
other disposition of the Product in sufficient detail to permit ChemoCentryx to
confirm the accuracy of commercial milestone and royalty payments due hereunder.
ChemoCentryx shall keep, and shall cause its Affiliates to keep, complete and
accurate records pertaining to the China Agreement Revenue received by
ChemoCentryx in sufficient detail to permit VFMCRP to confirm the accuracy of
payments due under Section 8.5. Such records shall be kept for such period of
time required by Applicable Laws, but in no case less than three (3) years
following the end of the Calendar Quarter to which they pertain. Each Party
shall have the right to have an independent, certified public accountant
reasonably acceptable to the other Party audit such records of the other Party
to confirm Net Sales, royalties, and other payments, in the case of VFMCRP as
audited Party, and to confirm China Agreement Revenue, in the case of
ChemoCentryx as audited Party, for a period covering not more than three
(3) years following the Calendar Quarter to which they pertain. Such audits may
be exercised only once for any period and no more than once per Calendar Year
during normal business hours upon reasonable prior written notice to the audited
Party. Any such auditor shall not disclose the audited Party’s confidential
information to the auditing

 

 

***

Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

  3    Confidential



--------------------------------------------------------------------------------

Party, except to the extent such disclosure is necessary to verify the accuracy
of the financial reports furnished by the audited Party or the amount of
payments by the audited Party under this Agreement. Any amounts shown to be owed
but unpaid shall be paid within thirty (30) days after the accountant’s report,
plus interest (as set forth in Section 9.5) from the original due date. Any
overpayment by the audited Party revealed by an audit shall be credited against
future payments owed by the audited Party to the other Party (and if no further
payments are due, shall be refunded by the auditing Party at the request of the
audited Party). The auditing Party shall bear the full cost of such audit unless
such audit discloses an underpayment by the audited Party of more than five
percent (5%) of the amount of royalties or other payments due under this
Agreement for any applicable Calendar Quarter, in which case, the audited Party
shall bear the cost of such audit.

 

2. PAYMENTS

2.1 In consideration for the expansion of the VFMCRP Territory as set forth in
this Amendment, VFMCRP shall make a non-refundable, non-creditable payment to
ChemoCentryx of ten million United States dollars (US$10,000,000) on or before
February 8, 2018; provided that if the Agreement is terminated prior to such
date, such payment shall remain due and payable despite such termination, unless
the Agreement is terminated by VFMCRP pursuant to Section 14.3 of the Agreement.

 

3. MISCELLANEOUS

3.1 Full Force and Effect. This Amendment amends the terms of the Agreement and
is deemed incorporated into the Agreement. The provisions of the Agreement, as
amended by this Amendment, remain in full force and effect.

3.2 Entire Agreement. The Agreement, as amended by this Amendment constitute the
entire agreement, both written and oral, between the Parties with respect to the
subject matter hereof, and any and all prior agreements with respect to the
subject matter hereof, either written or oral, expressed or implied, are
superseded hereby, merged and canceled, and are null and void and of no effect.

3.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be an original and all of which together will constitute one
instrument.

 

  4    Confidential



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.

 

CHEMOCENTRYX, INC.     VIFOR FRESENIUS MEDICAL CARE RENAL PHARMA LTD. By:  
         /s/ Thomas J. Schall, Ph.D.     By:            /s/ Stefan Schulze

Name:            Thomas J. Schall, Ph.D.     Name:             Stefan Schulze
Title:            Chief Executive Officer     Title:             CEO

 

      By:            /s/ Chris Springer

    Name:             Chris Springer     Title:             Deputy CEO

 

     Confidential